 FORSTER MANUFACTURING CO., INC185ForsterManufacturingCompany, Inc.andLocal405, International Brotherhood of Pulp, SulphiteandPaperMillWorkers,AFL-CIO.Case1-CA-6386April 1, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn November 18, 1968, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain alleged unfair labor practices andrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiledan answering brief to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,' the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications.We agree with the Trial Examiner that theRespondent did not engage in any independentviolation of Section 8(a)(1) of the Act, nor did itviolateSection8(a)(3) in discharging employeeGordon McBean 2 However, we do not agree withtheTrialExaminer thatRespondentdidnotdischarge Cuvier Kittredge on June 5 in violation ofSection 8(a)(3) and (1) of the Act.As more fully detailed in the Trial Examiner'sDecision, on September 22, 1967, the Union wasWe hereby correct the Trial Examiner's inadvertent error in in 8 of hisDecision and substitute June4, 1968, for February4, 1968, as the date onwhichMcBean'swife called Foreman Swain'shome All dates herein are1968, unless otherwisespecified'McBean testifiedthat on April25, the first day of the strike, supervisorSwain had said to him "I see some of your friends are out there on theline, and are you going outs" and that when he responded that he didn'tknow Swain thensaid "Well, youknow,if you go outthis time we - 1will have to turn around and hire somebody else to puton your job If wedo that, there ain't no sense in keeping you around"Swain testified thathe was unable to recall a conversation with McBean on the date inquestion, but denied that he had threatened to hire someone to fillMcBean's place if he joined the picketlineThe TrialExaminer apparentlycredited Swain'sdenial,but went on to observe that even if the statementhad been made,itwould not, in his opinion, constitute a violation of theAct The GeneralCounsel excepted to the latter finding However, in viewof the fact that the TrialExaminer credited Swain's denial that he hadmade the statement,we find it unncessaryto pass upon the issuecertifiedasbargainingrepresentativeofRespondent'sproductionandmaintenanceemployees.Contract negotiations ensued betweenthepartieswithoutagreementbeingreached.Pursuant to vote by the unit employees, aneconomic strike commenced on April 25. Theemployees, in the belief that Respondent hadmodified its position, returned to work on May 6and 7 A new strike began on May 8 whenexpectations did not materialize.On May 24 Respondent advised each strikingemployee by letter that:... Commencing May 31, the jobs of those whohave failed to report to work will be considered asopen for replacement, the Company will consideritself free to engage replacements on a permanentbasis, Group Insurance of such employees will bediscontinued and rights to Vacation Pay will begoverned strictly by the Company's publishedmanual pages ....GeorgeLambertson,anInternationalrepresentative of the Union, met with the strikingemployees on May 28 to discuss the Respondent'sletter.As a result of this meeting, he met with theRespondent'srepresentativesonMay 29. Hetestifiedthathewas told by Respondent thatemployees who returned to work by May 31 wouldbe reinstated and that those employees who "did notcome back, they could come back, but there was noguaranteethat their job would be there." ThateveningLambertsonrelatedtothestrikingemployees his conversation with Respondent. Theemployees thereupon voted to continue the strike.However, the employees met again on May 30 whena majority voted to abandon the strike and return towork. Thereisno indicationof the number whoreturned to work on May 31.Cuvier Kittredge was employed by Respondent inDecember 1965 andsincethat time has worked as ahemple operator inRespondent's lathe room.Duringthis period Kittredge has been active in theUnionas anofficer and trustee and a member of itsnegotiating committee. Among the employees in thelathe room who struck, Kittredge and TheodoreKnox were apparently the only ones who did notreturntowork on May 31. There is someexplanation in the record for Knox's failure toreport on May 31, but none for Kittredge. On thefollowingday,June 1,Kittredgesufferedarecurrence of a malady (his lungs filled with liquidand his legs swelled) which in the past caused him tomiss work.' On Monday, June 3, his condition nothaving improved, he called Vernon Romanoski,whom he considered to be his immediate supervisor,'informed him of his condition, told him that he did'Kittredge testified that he had missed work for a period of 12 weeks in1967 because of the same ailment, thatwhen he finallyreturned to work,he was not required to furnish any medicalcertificateor slip showing thereason for his absenceThe TrialExaminer found it unnecessary to resolve Romanoski'ssupervisorystatus, which appears to be in question Kittredge testified that175NLRB No. 29 186DECISIONSOF NATIONAL LABORRELATIONS BOARDnot know when he would return to work, but that he"would be in touch." Romanoski testified that heinformedhissupervisorWayneFletcherofKittredge's call and that Fletcher "acknowledged thefact that the phone call was made." On June 5,accordingtoKittredge'sundisputed testimony,Romanoski called him and told him that "there wasthree notifications on the office desk for him to callme and tell me that I had been discharged."Romanoski substantially corroboratedKittredge,testifying that Fletcher had had occasion to discusswith him Respondent's letter of May 24, and toldhim that "anybody that wasn't in to work May 31wasconsideredterminatedand that includedKittredge."RomanoskifurthertestifiedthatKittredgewas not replaced until some time thefollowing week.About a week after his last conversation withRomanoski, Kittredge received a call from a fellowworker, and member of the Union's negotiatingcommittee,who asked Kittredge to come to thenegotiatingmeeting between Respondent and theUnion at the local American Legion hall. Kittredgedid so, and as he sat in an anteroom, adjacent to theroom where negotiations were in progress where hewas able to hear and recognize the voices of some ofthenegotiators,heheardUnion representativeLambertsonaskaboutKittredge'sdischarge.Kittredge then heard Respondent's vice presidentHodgkins respond that Kittredge had not beendischarged, and that as soon as he came back in andbrought a doctor's slip he would be "okay."As the result of the overheard conversationKittredge, on Friday, June 14, went to Dr. C. A.Mitchell to find out if he could return to work andobtain the suggested slip. Dr.Mitchell, however,advised him not to go back but to see him again inaweek.When Kittredge returned on June 21 Dr.Mitchell advised him that he should change hisemployment but, if he would not do so, he might aswell return to work.On Monday, June 24, Kittredge reported to theplant.He found that his timecard was not in therack, sought out Romanoski and informed him ofthis fact. Romanoski gave him a work slip, assignedhim to a machine, and said he would take care ofthe timecard later. Fletcher, however, who metKittredge on his way to start working, told him thathe could not work until he brought in a doctor'sslip.When Kittredge told him that he had a slipfrom Dr. Mitchell, Fletcher expressed some doubtas to whether a slip from Dr. Mitchell would beacceptabletoRespondentbut,apparentlyonduring many absences in the past he normallyreported bytelephone eitheito the lathe room foremanWayne Fletcher, orRomanoski,or the officesecretaryHe also testifiedthatRomanoski regularlygavehim workassignments and had excused him from workearly on manyoccasionsRomanoski did not claim that he was a supervisorbut testifiedthat he isleadman in the lathe roomAlthough wewould be inclined to finRomanoski to be a supervisor,we do not finditnecessaryto pass on theissue since we conclude that whatever action Romanoskitook withrespectto Kittredge was at the direction of ForemanFletcherconsulting with the front office, returned with theinformation that Dr. Mitchell would be acceptable.However, when he examined the slip Kittredge gavehim,hisimmediateresponse,accordingtoKittredge, was "I don't think they will accept thisbecause it does not cover May 31." Again heapparently sought advice on the matter; he returnedto say "That's right, they won't accept that "The Trial Examiner found it unnecessary todeterminewhetherKittredgehad actually beendischarged on June 5, or the motivation therefor,since in his view if there had been a discharge it was"rescinded" by the agreement of the parties, andeven assuming that "the earlier purported dischargewasdiscriminatorilymotivated,itwasnoteffectuated."As to the Respondent's refusal toreinstateKittredge on June 24, the Trial Examinerconcluded that the General Counsel had notestablishedthattheRespondent's actionswerediscriminatorily motivated.Contrary to the Trial Examiner, we are of theopinion, and we so find, that Kittredge was in factdischarged on June 5.5 A discharge of an economicstriker is "effectuated"when he is told he isdischarged, and while the effects of such unlawfulconduct may be subsequently undone by a bona fideofferof reinstatement, the discharge when itoccurred is none the less a violation of the Act.' It istrue, of course, that an employer whose employeesare engaged in an economic strike may, withoutviolating theAct, serve notice on his strikingemployees that he will replace them unless theyreturn to work by a certain date.' He may replacethem in the event they fail to do so. Respondent'sletterofMay 24 in fact warned the strikingemployees of that very consequence.There is no question, however, that on June 5 adischarge was intended. Thus the evidence showsthatRomanoski, on instructions from foremanFletcher, informed Kittredge of his discharge, andRespondent never offered the testimony of Fletcherto dispute that fact. Certainly Kittredge believed itfor he apparently advised the Union thereof, and theUnion subsequently raised thematteratabargaining session. Romanoski gave no reason forKittredge's discharge other than his failure to reportforwork on May 31. It is true that Respondent'svice president, Hodgkins, denied that Kittredge hadbeen discharged when the matter was subsequentlyraisedduring a bargaining session, but there isnothing in the record to show that Hodgkins hadpersonal knowledge of Fletcher's actions on June 5.Indeed, it is undisputed that when Kittredge finallysought reinstatement, after his illness, of whichRespondent was advised, it was denied him because'Althoughthe complaint only allegedthe June24 denial of reinstatementto Kittredge as a violationof the Act and nothis discharge on June 5, it isclearthat the General Counselconsidered the June 5 discharge as relevantto the issue and that Kittredge's discharge on June5 was fully litigated'Valley DieCastCorp.130 NLRB 508, 515, affd 303 F 2d 64 (C A 6),Associated Wholesale Grocery ofDallas,Inc.119 NLRB 41'N L R B v WoosterDivisionof Borg-WarnerCorp,236 F 2d 898,905-906 FORSTER MANUFACTURING CO., INC.he had failed to return to work on May 31 and hadfailed to excuse his absence. The interposition of thesame reason on June 24 for denying Kittredgereinstatement strengthens our belief that Kittredgewas in fact discharged on June 5. A discharge of aneconomic striker for such reason is a violation ofSection 8(a)(3) and (1) of the Act." As a dischargedeconomicstrikerKittredgewasentitledtounconditional reinstatement on June 24 when hefirst requested reinstatement.9Even assuming the discharge of an economicstriker, which is a clear violation of the Act, may be"rescinded," it cannot be done to the prejudice ofthe discharged employee Hence, Respondent cannotrely on the claim that Kittredge had been replacedbefore his discharge on June 24.'° However, wecannot accept the Respondent's contention, or theTrial Examiner's finding, that in fact there had beena rescission of Respondent's unlawful discharge ofKittredge.Kittredgewas not reinstated. Instead,RespondentconditionedhisreinstatementonKittredge's furnishing an excuse acceptable to theRespondent for his failure to return to work on May31, the day before the recurrence of his illness. Theimposition of such condition is inconsistent with aclaim that Respondent was in fact rescinding itsearlier action.We find, therefore, that by imposingacondition to reinstatement which was clearlyviolative of Kittredge rights as an economic striker,and refusing to reinstate Kittredge on June 24, theRespondent also violated Section 8(a)(3) and (1) oftheAct. It is immaterial that no showing ofdiscriminatory intent on the part of the Respondentwas made."AMENDEDCONCLUSIONS OF LAW1.The Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Cuvier Kittredge on June 5,1968, and by failing to reinstate him on June 24,1968,Respondent has violated Section 8(a)(3) and(1) of the Act.4.Respondent has not, by discharging Gordon A.McBean, on June 5, 1968, engaged in conductconstituting unfair labor practices or violative of theprovisions of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.'Valley Die Cast Corp,supra,AssociationWholesale Groceryof Dallas.Inc , supra'Valley Die Cast Corp , supra"Valley Die Cast Corp, supra"Titan MetalMfg, Co.135 NLRB 196, 214The Remedy187Having found that the Respondent engaged incertain unfair labor practices,we shall order that itceaseanddesisttherefromand take certainaffirmative action to effectuate the policies of theAct.Itwill also be ordered that the Respondent offertoCuvierKittredgeimmediateandfullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights and privileges and make him wholefor any loss of earnings suffered by reason of thediscrimination against him,by paymentof a sum ofmoney equal to that which he would normally haveearned as wages from June 24, 1968, the date onwhich Kittredge was physically able to return towork,to the date of the Respondent'sofferofreinstatement, less his net earnings during saidperiod(Crossett Lumber Company,Inc., 8NLRB440)and in the manner prescribed inF. W.Woolworth Company,90 NLRB 289, together withinterest thereon at the rate of 6 percent per annum,as set forth inIsisPlumbing&Heating Co.,138NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,ForsterManufacturing Company, Inc., Waterville,Maine, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Dischargingemployeesorotherwisediscriminating against them in regard to their hire,tenureof employment, or any other term orcondition of employment, because they engage inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist Local 405, International Brotherhood of Pulp,Sulphite and Paper Mill Workers, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposeof collective bargaining or other mutual aid orprotection,or to refrain from any or all suchactivities.2.Take the following affirmative action toeffectuate the policies of the Act:(a)OfferCuvierKittredge immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of pay which he may have suffered as aresult of the discrimination practiced against him, inthe manner set forth in the section of this Decision 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDentitled "The Remedy."(b)Notify Cuvier Kittredge if presently serving inthe Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying,allpayrollrecords,socialsecuritypayments records, timecards, personnel records andreports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder.(d) Post at its plant in Waterville, Maine, copiesof the attached notice marked "Appendix."' 2 Copiesof said notice, on forms provided by the RegionalDirector for Region 1, shall, after being duly signedby the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 1, inwriting,within 10 days from the date of thisDecision and Order, what steps have been taken tocomply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesviolations not found herein."In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals,there shallbe substitutedfor the words"a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT discharge employees or otherwisediscriminate against them in regard to their hire, tenureof employment, or any other term or condition ofemployment, because they engage in concerted activitiesfor the purposes of collective bargaining or othermutual aid or protection.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, orassistLocal 405, International Brotherhood of Pulp,Sulphite and Paper Mill Workers, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer to Cuvier Kittredge immediate andfullreinstatementtohisformeror substantiallyequivalent position, without prejudice to his seniorityand other rights and privileges, and make him whole inthemanner provided in the Board's Decision for anyloss of pay he may have suffered as a result of ourdiscrimination against him.WE WILL notify Cuvier Kittredge if presently servingin the Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.All our employees are free to become or remain, or torefrain from becoming or remaining, members of theabove-named or any other labor organization.DatedByFORSTERMANUFACTURINGCOMPANY, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge and NewSudbury Streets, Boston, Massachusetts 02203, Telephone617-223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Waterville, Maine, on September 26,1968, on the complaint of General Counsel, and theanswer of Forster Manufacturing Company, Inc., hereinreferredtoasRespondent.'The complaint allegesviolations of Section 8(a)(3) and (1) and Section 2(6) and(7)of the Labor Management Relations Act, 1947, asamended, 61 Stat. 136, herein called the Act. The partieswaived oral argument and briefs filed by the GeneralCounsel,Respondent and Charging Party have beencarefully considered. Decision on Respondent's Motion toDismiss, at the close of General Counsel's case-in-chief,was reserved. It is disposed of in accordance with myfindingsinfra.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTItisundisputedthatRespondent is aMainecorporation, with its principal office and place of businessin the city of Wilton, Maine (herein referred to as theWilton plant), where it is engaged in the manufacture,sale,and distribution of wood and plastic products.Respondent annually, a representative period, has a directinflow of materials, including paint, laquer and plastic,The charge herein was filed on June 27, amended on August 5, andamended on August 13, all 1968.A complaint issued on August 16, 1968.All dates herein are 1968,except where otherwise indicated. FORSTER MANUFACTURING CO., INC.transported in interstate commerce from States other thanthe State of Maine,in an amount inexcess of $50,000.Respondent annually, a representative period, has a directoutflow of wood products, transported in interstatecommerce to States other than the State of Maine, inexcess of the value of $50,000. The complaint alleges, theanswer admits, and I find that Respondent is engaged incommerce, and activities affecting commerce, within themeaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDLocal 405,International Brotherhood of Pulp, Sulphiteand Paper Mill Workers,AFL-CIO,herein referred to asthe Union,isa labor organization within the meaning ofSection2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESIssuesThe issues raised by the pleadings and litigated at thehearing are: (1) whether Respondent engaged in conductconstitutinginterference,restraintandcoercion,inderogation of the provisions of Section 8(a)(l) of the Act,by (a) threats of discharge if employees remainedmembers of the Union or participatedin unionactivities,allegedly uttered by Foreman Swain on February 1, AprilIandApril25,or (b) interrogation of employeesconcerning their union activities, by Foreman Swain, onApril 1 or April 25, or (2) whether the discharge ofGordon A. McBean, on June 3, or the discharge of CuvierA.Kittredge,onJune 24, were, in either event,discriminatorily motivated, thus violative of the provisionsof Section 8(a)(3) of the Act.Respondent acknowledges the discharges of McBeanand Kittredge, and asserts they resulted from absenteeism,were violative of a plant 2-day absentee rule, and were forgood cause. Respondent denies the commission of anyunfair labor practice.SupervisoryPersonnelThe complaint alleges, the answer admits, and I findthat Stephan M. Swain and Wayne Fletcher, as foremen,are agents of the Respondent and supervisors within themeaningof Section 2(11) of the Act.The complaint alleges, the answer denies, and I Find itunnecessary to resolve whether Vernon Romanoski,2 analleged foreman,is, infact, an agent of Respondent or asupervisorwithin the meaning of Section 2(l) of theAct.''Misspelled Romanski in the complaint.'Romanoski appeared as a witness,calledbyGeneralCounsel.Hisduties, at the time of hearing,were those of a leadman-mechanic on thesecond shift in the lathe room.He described his former duties as those of aforeman set-upman,atwhich time he did select individuals forassignments to various duties as machine operators.He, admittedly, hasbeen a member of the union negotiating team for an indefinite period oftime, and was a participant in the strike.His capacity,as a representativeof management,isof importance solely in relation to the receipt of atelephone call from discharges Kittredge,on June 3.Thus, forreasons setforthinfra,Ifind itunnecessary to resolve this basic question.Background189The facts set forth under this subsection are undisputed.George Lambertson, an International representative ofthe Union, related that he aided in the organizing effort,conducted at Respondent's plant during the summer of1967.Pursuant to a consent election agreement, anelection on September 14, 1967, resulted in a tabulationreflecting 306 eligible voters, of whom 142 voted in favorof and 127 against the Union.' On September 22, 1967,theRegionalDirectorissuedaCertificationofRepresentative, having found that the Union had beenselected as the collective-bargaining representative of theproduction and maintenance employees. .Lambertson related that contract negotiations, whichcommenced in December, 1967, reached an impasse aboutApril 20, and, as a result, a strike vote ensued. A strikecommenced on Thursday, April 25, and ended onMonday,May 6, predicated upon acceptance ofunspecifiedproposalswhichhadbeenmadebyRespondent.The followingday,May 7, furthernegotiations resulted in a new crisis, as a result a newstrike commenced on Wednesday, May 8, which continuedthrough Thursday, May 40.On Friday, May 24, over the signature of C. M.Morgan, vice president and acting general manager,Respondentadvisedeachoftheunitemployees,inferentially at least each employee who was on strike, byletter, that: The Company found it necessary to maintainproduction levels; striking employees' jobs had been heldopen, to permit return of the strikers when the strike wascalled off; some replacements had been retained on atemporary basis, with that understanding, to permit,interalia,adjustment upon return of strikers without loss ofbenefits, including continuance of a group insuranceprogram; that employees were urged to return by May 31;thatastothoseemployeeswho failed to returncommencingMay 31, the Company would seekreplacementsonapermanent basis and the groupinsurance of the employees who failed to return would bediscontinued; that vacation pay would be governed byprovisions contained in the company manual; that underthe group insurance policy conversion could be made byemployees whose insurance was discontinued, upon properapplication.InferentiallyaboutMay 28 or 29, the unionrepresentativemet with the striking employees and adiscussion of the Company's threatened action ensued.The following day, the union representative met withRespondent's representatives, verified the fact that if theemployees returned to work on May 31 everyone wouldretain their job, that the insurance would be kept in force,that vacations would be provided in accordance with theterms of a pending new agreement. A further meetingbetween the union representatives and unit employeesensued, inferentially on May 30. As the result of a vote, atthemembership meeting, the strike was terminated andmost of the employees returned on Friday, May 31.On June 5, the Union filed a charge alleging violationsof Section 8(a)(5), (3), and (1). Subsequently, on June 27,having entered into a collective-bargaining agreement, theparties advised the Regional Director of their desire towithdraw the pending charges. While somewhat obscure,the Regional Director either dismissed the charges withoutprejudice, or permitted a withdrawal without prejudice. Ifind the difference in terminology of no consequence. The'Ihavetakenofficial notice of Case I-RC-9717. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitialcharge in theinstantcase was filed on the samedate.The collective-bargaining agreement, entered into onJune 27, was made retroactive to June 1. It contains,interalia,aparagraph identified as No. 51, subsection (c)thereof provides that if an employee is absent for 3working days without good cause or fails to notify thepersonnel manager of such good cause, that he is subjecttodisciplinaryaction,includingterminationItisundisputed that the previous rule provided equivalentconditions on the basis of 2, as distinguished from 3,working days.Interference, Restraint, and CoercionThe allegations of the complaint are twofold, that (a)Foreman Swain, on February 1, April 1, and April 25,threatened employees with discharge, and (b), that on thelattertwodates,thesame individual interrogatedemployees concerning their union activities. The onlywitness for General Counsel, relative to these activities, istheallegeddiscriminateeGordonA.McBean.sTheevidence relative to these events is consideredseriatim,bydateFebruary IIt is undisputed that McBean commenced employment,atRespondent's plant, aboutNovember 1964, as afloorman and, inferentially, at all times was under thesupervision of Foreman Swain, who was in the finishingdepartment. A portion of McBean's duties were to obtainpaint, in cans, and distribute it to other employees.McBean asserted that, in February, he was in the paintshed when Swain approached and asked him what he wasdoing.McBean inquired as to his meaning,and Swainresponded "Well youain't doingthe work, the stuff that Ihave you - I want you to do. I also know that you areworking for the Union."McBean related that heresponded that he did not know and inquired as to whatgave Swain that idea. McBean asserted that Swain thenstated, "Well, we know yoursigning upnames for theUnion, and you want to cut it out because if you don't,we are going to fire you. This is not a union mill and itwill never be union."Under cross-examination,McBean acknowledged thatSwain inquired if McBean was signing up membership fortheUnion during worktime, but denied having admittedso doing.McBean asserted he conducted this activityduring lunchtime and after working hours away from theplant.McBean acknowledged that Swain advised him thatif he was doing this during worktime that he was to stopMcBean was then self-contradictory in asserting that hecould not recall Swain inquiring if he was engaging in thisactivity during worktime.'Swain, whom I find to be a credible witness, relatedthatMcBean was not performing his job of deliveringpaint to the production area, as a result, Swain went tothe paint shed and found McBean in a sitting position.Swain then asked McBean to "be on the ball and get thepaint up there." Swain denied discussing the Union, orthreatening to fire McBean during this conversation. Onthis conflict, I credit Swain.'Whilethe name appears as Gordan in the complaint,itappears asGordon in the record I assume the latter to be the correct spelling, andthe complaint is amended accordingly'In viewof the factthat the Union had beencertified,as representative,thepriorSeptember,itmust be inferred that McBean was seekingmembership as distinguishedfromauthorization cardsApril 1According toMcBean,inearlyApril,Swain calledMcBean to Swain'sdesk"and he wanted to know whatthe story was so forth there on the Union.And if Iremembercorrectly,itwas talk of a strike that particulartime, and he asked me there if I was going out on it, andI said I didn'tknow.Isaid, `I hadn'tmade up my mindyet.'And hesaid, `Well,' he said, `you don'twant to goout If you do, we will have to disposeof you "'SwainacknowledgedhavingaconversationwithMcBean, in earlyApril,at Swain'sdesk Swain'sversionwas, "There had been several occasions I had noticed himtalking with employees excessively,and some ofthe otheremployees had told me that he had been talking with themabout Union and saying that he was a shop steward. AndIasked him to spend more time working and less timetalkingwith these employees." Swain credibly deniedmaking any threat,particularly in reference to firingMcBean.On the content of the conversation, I creditSwain.April 25McBean asserted his third conversation with Swainoccurred on the first day of the strike, which I havefound,supra,was April 25. McBean asserted that he hadcome in off a truck and taken some forms upstairsThereupon,McBean related, Swain said, "I see some ofyour friends are out there on the line, and are you goingout?" After McBean responded that he did not know, butmight, Swain said, "Well, you know, if you go out thistime,we are - I will have to turn around and hiresomebody else to put on your job. If we do that, thereain't no sense in keeping you around."Swain was unable to recall a conversation with McBeanon the first day of the strike, but denied threatening tohire someone else to fill his job, and related that, part ofthe time McBean was on strike,Swain did McBean'swork and the rest of the time he took someone offanother job to do it. It is undisputed that McBean's jobwas not filled during the strike and that McBean didreturn,at the end of the strike,onMay 31, and wasreturned to the same job.Even were I to assume the accuracy of McBean'srecitation of this last conversation,Iam unable to findunlawful interrogation in an employer inquiring whetheran individual intended to join a picket line, alreadyestablished.Certainly an employer, without violating theAct, can ascertain whether an employee is going to beavailable for work or has other intentions, if the employergoes no further.By the same token, there is nothingunlawful in an employer advising an employee that theemployer will hire a replacement, as he has a right to do,provided the employee engages in participation in aneconomic strike. There is not a scintilla of evidence hereinthat the strike was an unfair labor practice strike, nor issuch a contention raised.Contentions of the Parties and ConcludingFindingsGeneral Counsel appears to contend, in his brief, thatthere is evidence of a "hostile bargaining attitude" on thepart of Respondent which in part evidencesantiunionanimus,as a premise for the alleged pretextual dischargeof McBean, consideredinfra,and that a further indicationof Respondent's attitude was the effort of Swain to impair FORSTER MANUFACTURING CO., INC.191McBean's solicitationofunionmembership in "adetermined effort to stop the growth of union membershipintheplant through the use of interrogations andthreats " The simple answer is that there is not a scintillaof evidence of bad-faith bargaining on the part ofRespondent in this record, nor any charge in thecomplaint which would warrant consideration of suchevidence. It is thus not an appropriate subject for asupporting brief, and can only be considered as anindication of how patently weak the evidence is in supportof the allegations of conduct violative of Section8(a)(1).If,asGeneral Counsel contends, Respondent engaged inany widespread conduct unlawfully impinging upon therights guaranteed the employees under Section 7, it wouldappear obvious that more than one individual, of a totalof between 200 and 300 employees, would have comeforward with some recitation of such conduct. The record,relative to these allegations, is confined to the testimonyof McBean onlyCharging Party, in its brief, would characterize thealleged threats uttered by Swain as threats of discharge ifhe engaged in protected activity. It is obvious from areasonable reading ofMcBean's testimony that Swain, atmost, was taking exception to McBean's activities duringworktime The Supreme Court has held that worktime isfor work. It is beyond contention that an employer mayproperlyrestrictemployees from engaginginunionactivities during worktime.'Respondent accurately urges, in its brief, that there isneither a claim nor showing, herein, that Respondentrefused to bargain collectively, and further notes that acharge soallegingwaswithdrawnwithoutprejudice.Respondent also notes that the union representative,Lambertson, concurred that the Respondent's letter toemployees, of May 24, was nothing more than a correctstatement of action Respondent could lawfully take, in theevent the employees continued existing strike action.Respondent, accurately, attributes Swain's encounter withMcBean, as related by McBean, as being due toMcBean'sfailure to do the work assigned to him, and to take him totask for engaginginunionactivitiesduringworktime. Iam unable to find how this could possibly constitute athreat of discharge, since the only threat related wasconditioned upon his failure to discontinue unprotectedactivity.On the basis of the credible evidence, as set forth, IfindRespondent has not engaged in conduct whichconstitutes interference, restraint or coercion. Accordingly,Iwillrecommend dismissal of the allegations ofparagraph 8 of the complaint.The Discharge of McBeanThe recitation of McBean, whom I have foundsupracommenced employment about November 1, 1964, that hewas active during the union campaign, in September,1967, that he obtained authorization cards from between20 and 30 employees, that he became a steward near theend of 1967, and that he was a participant in the strikes ofApril and May, are undisputed.McBean acknowledged that he returned to work, withother employees, on Friday, May 31, and was assigned tohis prior job. The same day, Foreman Swain inquired ifMcBean would be at work on Monday, explaining that aninventory would be taken on No 9 warehouse, on that'SeePeytonPackingCo,49NLRB 828, cited with approval inRepublic AviationCorp v N L R B,324 U.S. 793Monday, and he wanted to be certain of McBean'spresence,asotherwiseSwain planned to take theinventory,by himself, over the weekend Swain wasassured, by McBean, that McBean would be present.McBean asserted that at about 1 30 a.m , on Sunday,June 2, he was notified that his father-in-law had beentaken ill,might have to go to a hospital, and wasrequested to go to the father-in-law's home, whichMcBean described as being in Mechanic Falls, a distanceof between 50 and 70 miles from McBean's homeMcBean did not return to his home, in East Wilton, untilTuesday evening, June 4Meanwhile,McBean did notcontact Respondent's plant, directly or indirectly, and hadbeen absent 2 workdays 'McBean asserted that he went to the plant atapproximately 15 minutes before starting time, which was7a m , on Wednesday, June 5, and noted that histimecard was not in the rackMcBean's recitation was,"In fact, I talked to some of the other workers, and Iwaited around to see Steve [Swain]; and after I waitedthere for quite a while, well, I didn't locate him, so, Iturned around and went home i' McBean asserted he leftthe plant at 7 20 a.m., that Swain's normal reporting timewas also 7 a.m. McBean asserted, "I left the plantbecause I was under the assumption that I had beendischarged where I had been threatened about it in thepast."McBean, on cross-examination, acknowledged thereason he assumed he had been discharged was that hiscard was not in the rack. Queried as to whether he wentto the office, McBean responded that the office did notopen until 8 o'clock, and acknowledged that he did notwait for the office to open to check to find out whether hewas still employed.McBean alsoacknowledged there weretwo other occasions, previously, when he had not foundhis card in the rack, went to Swain's desk, and obtainedhis card.According to McBean, he went to Swain's home on theevening of Wednesday, June 5, inquired of Swain as towhether he had been discharged, and was advised bySwain that he had been discharged at 8 o'clock Tuesdaymorning, for failure to report his absence.McBeanasserted that he explained, to Swain, that he had beencalled out of town, that he had to borrow money from hisfather to make the trip, which he indicated was in theamount of $2, for gasoline. McBean asserted he did nothave the essential 40 or 45 cents required for along-distance telephone callAccording to McBean, Swainresponded that he could have placed a collect call, orwritten a postcard, and advised, "We didn't hear fromyou so we had no alternative but to let you go " McBeanrelated that Swain concluded with, "We are going strictlyby company policy. Two days, and that's it."McBean wasasked if the Union was mentioned and responded, "Well,the only part was there that was there theywasn'tgoingbyUnion policy or anything. Theywas goingstrictly'Ifind of no consequence the assertion of McBean that McBean had hiswife callForeman Swain'shome,upon his return,at approximately 8 30p.m on February 4, learning that Swain was not at home,and purportedlyleaving a message to the effect that McBean would report for work thefollowing morning I likewise find of no consequence Swain's assertion thathe first learned of this alleged telephone call from the Board investigator,during the investigation of the charges herein, and more particularly thatMcBean did not mention it during a conversation,set forthinfra.whichoccurred on Wednesday evening, June 5'it is reasonable to infer,from the recitation of McBean, that McBeannever left the lobby where the timeclock is located, and never proceededupstairs to the second or third floor where his work station and that ofSwainis locatedMcBean made no such assertion 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany. There was anything to do with the Union."Foreman Swain credibly related that he advisedMcBean, on May 31, that he wanted McBean to take aninventory on Monday, and inquired "if I could count onhim being there on Monday," asserting that otherwise heintended to take the inventory himself. He was assured byMcBean that he would be present on Monday. Swainrelated that he did not receive any advice, relative to theabsence of McBean, on Monday or Tuesday. Swain, whoasserted that he was at work at 7 a.m. on Wednesday, andacknowledged that it had been reported to him thatMcBean had been in the lobby thatmorning.Swain acknowledged having the conversation related byMcBean, relative to McBean's activities on Monday andTuesday, during a conversation on Wednesday evening.Swain asserted that he advised McBean that McBeancould have gotten word to him somehow, and thatMcBean had let him down on the inventory. Swain alsoadvisedMcBean that Swain had been advised, by anindividual identified as LynnwoodMeador, inferentiallyanother employee, on Monday, that McBean had gone towork somewhere else. According to Swain, McBeanacknowledged that he was working at Metcalf Lumber,during the Wednesday conversation. While this recitationis undisputed, I find it unnecessary to resolve its accuracy.Swain acknowledged advising McBean that he had beendischarged. Swain asserted that it was his decision toterminateMcBean.10While Swain was uncertain as to precisely when he hadMcBean's card pulled, I find that it had been pulled priorto the start of work on Wednesday morning. Swaincredibly related that he wanted to talk to McBean toascertainwhy he had not reported for work. Swaincredibly asserted he had not at that time arrived at a firmdecisionto fireMcBean, however, when McBean did notappear at work on the third day Swain decided toeffectuate the discharge."It is undisputed that on September 9, 1963, Respondentissued a Rule book which included a heading "Loss ofTenure," and that paragraph 3 thereof provides: "Absent2working days without notice to management andwithout satisfactory proof furnished upon the employee's"Ifind ofno consequencea conflictinthe testimonyofDavidHodgkins,vice president of Respondent,as compared to that of ForemanSwain. Hodgkins,in essence,asserted thattimecards would not be pulledfrom the timeclockuntilRespondent foundout the reason why theemployee had not reported, and thatin some instancesthismight be 3 or 4weeks later. Hodgkinsassertedthese inquiries were made either throughthe foremanor thepersonnelofficer.Swain, acknowledging that there is ause ofwarning slips,asserted itis not"necessarily"companypolicy to giveawrittenwarningpriortoadischarge.While acknowledging thatsometimes warnings are usedSwain assertedthat he did not have to give awrittenwarningpriorto discharge,explainingthathe did use writtenwarnings for a violation or conductwhichinhis view did not warrantdischarge.Swain's explanation that he hadMcBean'scard pulledbecause hewantedto talktoMcBeanbeforeMcBean went to work,Ifind notinconsistentwith his assertion thathe went to personnel and effectuatedMcBean's dischargeon Wednesdayafternoon."While Swain'sassertion immediately thereafterthathisdecision todischarge was based on the failure to report duringa 2-day period, I donot find this possible inconsistency sufficient to impair Swain's credibility.Having reviewed his pretrial statement,Swain acknowledged advisingthe Board investigator that at the time Swain caused McBean's card to bepulled it was Swain's intent to give McBean verbal warning. I findcredibleSwain's explanationthereafter,as to the reason he found the conduct andexplanation of McBeanunsatisfactory, in Swain'swords, "I figured that aman in3 days canget word tothe Company as to why hehasn't come inifhe cares about his job."Swain describedMcBean's explanation as a"lame excuse"return to work of inability to report." It is undisputedthat in September 1963 a "Manual of Rules of Conductand Safety Regulations were distributed, including, onpage 1, "An employee must notify his supervisors prior tohisscheduledshiftconcerningabsence from work.Absence from work for 2 consecutive days without priornotification or two or more separated absences withoutprior notification will be cause for dismissal."Vice President Hodgkins credibly related that he causeda survey to be made of the number of terminationsRespondent had effectuated for violation of the 2-day rulein the period between January 1 and June 27, 1968, and:asserted that there had been 32 such discharges."Contentions of the Parties and Concluding FindingsGeneral Counsel,in hisbrief,assertsthatRespondentwas engaged in a "determined effort" to dischargeMcBean', and that an employee who had committed sucha "minor infraction" of company rules would normallynot be summarily discharged, particularly when he offereda "plausible excuse." General Counsel then asserts thatthe hard bargaining of Respondent, and the resultant twostrikes, "are not without evidentiary value in establishingthe anti-Union motive behind the discharge of GordonMcBean." In addition, General Counsel would rely onunlawful interrogation and threats, which I have found arenot established.The essence of Charging Party's argument, in its brief,is an attack on the lack of specificity in the rules, relativeto thetime,method, and individual, to whom notice ofabsence must be given, and the inconsistency between theCompany's policy of giving employees an opportunity toexplain an absence, as related by Hodgkins, and theasserted failure of Swain to do so in thisinstance,prior todischarge.Ifind no merit in the contentions of General Counseland Charging Party. Respondent,in itsbrief, correctlyciteswell-establishedBoard policy, which has receivedcourt approval in numerouscases.Ifind it unnecessary tosetforththesupporting citations. Included are thefollowing propositions:Membership in the Union does notimmunizeemployeesagainstdischarge,fornondiscriminatory reasons; the burden of proving adiscriminatory discharge is that of General Counsel, whomustshow by substantial evidence that the discharge wasdiscriminatorilymotivated; suspicion that an employeemight have been discharged for union activity, basedsolelyon the fact of the discharge, and evidence ofemployer hostility to the Union,is notsufficient to provediscrimination.The only facts which it can be said the credibleevidence in the record establishes are that McBean, afteradvice from Foreman Swain that McBean should bepresent on Monday, to take a needed inventory, absentedhimself,withoutnotice,director indirect, and thusviolated Respondent's long-standing2-day rule relative toabsenteeism.On Wednesday, failing to find his timecardin the rack,McBean madeno effort to proceed to thework station of Foreman Swain, nor did he await theopening of the office at 8 a.m. to ascertain his status,rather he voluntarily left the plant, and, inferentially,accepted work elsewhere."I find of no consequence Hodgkins'acknowledgement that there hadbeen three exceptions made, inferentially by reason of explanations whichRespondent found satisfactory. FORSTER MANUFACTURING CO., INC.Accordingly, for thereasons setforth, I am unable tofind substantial credible evidence of probative value whichwould support a finding either that the discharge ofMcBean was discriminatorily motivated, or that it waseffectuated by reason of a mixed motive,including adiscriminatorymotive. I will recommend dismissal, forfailureof proof, of those allegations of the complaintwhich relate to the discharge of McBean."The Discharge of KittredgeCuvier Kittredge was employed by Respondent, as ahemple operator, commencing in December 1965. It isundisputed that Kittredge received his work assignments,priortoMay 31, for an indefinite period, fromRomanoski.When the strike ended, on May 30, unlikemany other employees, Kittredge did not report for workon Friday, May 31. However, Kittredge asserted that onMonday, June 3, his lungs were filling with liquid and hislegswere swollenOn that day he called Romanoski,advising that he didn't know when he would be in, but hewould be in touch ' ° Romanoski corroborated Kittredgerelative to this telephone call.KittredgerelatedthatonWednesday,June5,Romanoski called him and advised Kittredge thatRomanoski had been instructed to call and tell him hehad been discharged. Romanoski corroborated Kittredge,explaining that Foreman Fletcher had instructed him thatanyone who did not report on May 31, in accordance withRespondent's letter, of May 24, was to be discharged, andthat this included Kittredge.15Approximately 1week later, inferentiallyaboutWednesday, June 12, Kittredge went to the AmericanLegion Hall, where a negotiating meeting was scheduledbetween Respondent and the Union. While Kittredge didnot attend the meeting, he asserted he wasin anadjacentroom and could overhear, and recognize, the voices ofsome individuals, and heard Lambertson, InternationalRepresentative, ask Campbell, Respondent's attorney, andHodgkins about Kittredge's dischargeAccording toKittredge, the company representatives denied knowledge,and Hodgkins asserted that when Kittredge returned, if hebrought a doctor's slip, everything would be "okay."Kittredge,who had not sought medical aid during thisabsence,went to Dr. Mitchell, on Friday, June 14.Kittredge, asserting he felt better and thought he wouldtry to go back to work soon, related that the doctoradvised that he should refrain from work and return tothe doctor in 1 week, which he did. On approximatelyJune 21, the doctor advised him that he should change hisemployment, but if he was returning to Respondent'splant he might as well do so."Hicks&Sons, Inc,14lNLRB1272,Campbell& McLean,Inc,118NLRB 967"One reason I have found it unnecessary to resolve the question ofwhether Romanoski is a foreman is the undisputed assertion of Kittredge,that during many absences,he would normally report,by telephone, toForeman Fletcher,Romanski, orthe officesecretary, Eleanor Nadeau, toreport his absence"According to Romanoskf, Fletcher advised that he was discharginganother employee,Theodore Knox, for the same reason However, whenRomanoski advised Fletcher that Knox's wife had advised Romanoski thatKnox'sfailure to report was due to car trouble, Fletcher rescinded thedecision to discharge KnoxIn light of later events,Ifind of no consequence Romanoski's assertionthatKittredge's replacement was not hired until approximately 1 weekafter this asserted discharge of Kittredge193Kittredge reported for work on Monday, June 24. Headvised Romanoski that his timecard was not in the rackRomanoski gave him a work slip and advised thatRomanoski would take care of the card later. Kittredgewent to his machine and was approached by ForemanFletcher, who advised Kittredge that he could not go towork until he brought in a doctor's slip According toKittredge, when he advised Fletcher he had a slip fromDr.Mitchell, Fletcher responded, "I don't think they willaccept him," but Fletcher said he would check on thisFletcherreturned,assertedtheywouldacceptDr.Mitchell, and was given DrMitchell's statement, byKittredge.Fletcherexamined the slip and advisedKittredge, "I don't think they will accept that because itdoes not cover May 31 " A few moments later, Fletcherreturned and advised the slip would not be accepted.KittredgecalledRomanoski into the conversation.Romanoski inquired of Fletcher what should be done andFletcher responded that he did not know, "It was out ofhishands."Kittredge then remarked that Kittredge"guessedwe would let the Labor Board decide thequestion."Asked if he had been told to leave the plant,Kittredge responded "No. Just said I couldn't go to workwithout a doctor's slip."'°It is undisputed that Kittredge was active during theunion organizing campaign, in September, 1967, that heattended approximately 20 union meetings, was elected atemporary trustee, and was a member of the negotiatingcommittee."Kittredge related that he had had a circulatorydifficulty which became acute in May 1967, that he was inthehospitalforapproximately 1week, commencingapproximatelyMay 30, 1967, and remained absent fromwork for a period of approximately 12 weeks, ending onAugust 27 or 28. When he returned he was not required topresent a doctor's slip. Since that time he has been absentfrom work, due to illness, inferentially on a number ofoccasions, and was never requested to present a doctor'scertificate, although on each occasion he did report hisillness.Kittredge,on cross-examination, acknowledgedthat the Company did have a Blue Cross or other planwhich covered medical and hospital benefits, as a result ofwhich these bills were paid for him.1s Thus, Respondentcontends it had knowledge of the fact of illness.ThestatementwhichKittredgesubmittedtoRespondent, on June 24,issignedby C.A. Mitchell, isdated June 21, and, under remarks, contains. "Advised onJune 14, '68, to refrain from working for 1 week.""While Romanoski appeared as a witness he was not questioned relativeto this incident In view of Respondent's failure to call Fletcher,or explainhis absence,Ifind this recitation of Kittredge, as to the events of June 24,credible"I find of no consequence a recitation by Kittredge that, in March 1968,he overheard a conversation, during negotiations,between Lambertson,International Representative,and Richard Pierce, formerly a vice presidentof Respondent, whose separation from Respondent is undisputed, but thetime of his separation is obscureKittredge asserted that Lambertson inquired as to why Kittredge had notreached a specified rate and that Pierce and David Hodgkins respondedthat they did not know but would check and report back[Hodgkins isidentified by Kittredge as a son of the owner,who may or may not be theDavidHodgkins who testified herein I Inferentially thereafter,Pierceasserted that Kittredge'sproductionwas extremely low, as a result ofwhich his pay scale would never be any higher, and they were consideringtransferring him to a different departmentKittredge asserted that heworked on a bonus incentive system and had never been advised that hiswork output was deficient"It is obscure whether this covers only the 12-week absence or otherabsences 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDKittredge, who acknowledged it was not until June 10 thathe learned he had to have a doctor's certificate for theperiod of his absence, was asked if he had not been sickenough prior to the 14th to go to a doctor, and responded,"I didn't figure I had." Kittredge acknowledged that itwas not until Saturday, June 1, that his lungs commencedto fill with fluid and his legs became swollen the followingday He asserted that his physical condition on June 2 wasthe same as when he saw the doctor on June 14 Kittredgeacknowledged he had no health reason for failing toreport on May 31Contentions of the Parties and Concluding FindingsGeneral Counsel, in his brief, describes Respondent'sposition,relativetothedischargeofKittredge,as"untenable "Acknowledging that Respondent assertedthatKittredgewas discharged for failure to supplydocumentary evidence, from a physician, covering hisabsence from May 31 to June 24, General Counsel assertsRomanoski's recitation about the telephone call of June 3isunrefuted. General Counsel's argument is misconceived.Respondent, on May 24, by letter, advised all employeesthat they would be replaced if they did not report forwork on May 31. The most that can be said ofRespondent's conduct, on June 10, is that it affored anopportunity for Kittredge to requalify, conditioned on hisability to prove his incapacity, as of May 31, by medicalverification. It was patent he could not do so, for thesimple reason stated by him that no medical impairmentprecluded his reporting onMay 31. Meantime, he hadbeen replacedGeneral Counsel urges that the actual motive for thedischarge of Kittredge was solely the failure of Kittredgeto report on May 31 and asserts the conversation betweenFletcher and Romanoski, testified to by Romanoski, is"conclusive proof' that Kittredge was discharged [on June5] for failure to return on May 31. General Counsel thenasserts, "Although this discharge in violation of Section8(a)(3)was apparently cured by the agreement betweentheUnion and management, that Kittredge would bereinstatedupon the presentation of a doctor's slip, itnonetheless clearly establishes the actual motive behindtheCompany's peculiar and disparate treatment ofKittredge in requiring him and no one else to produce adoctor'scertificatecovering the entire period of hisabsence." I find it unnecessary to consider motivation fora purported discharge on June 5, which everyone agreeswas rescinded. Even were I to assume, as General Counselasserts,thattheearlierpurporteddischargewasdiscriminatorily motivated, it was not effectuated.ThiscasethenturnsonwhetherRespondent'srequirement of proof of Kittredge's alleged illness can befound to be discriminatorilymotivatedDuring thehearing,Respondent's counsel asserted it is not theCompany's contention that the rules require a doctor'sslip in every case. "This was a condition upon which weagreed to reinstate Kittredge, and it was well understoodif he presented this certificate we'd take him back. We arenot claiming that everybody has to bring in a doctor'scertificate. That is not the policy of the Company."Respondent, in its brief, correctly states the law Thequestion for decision by the Board is not whether validreasons for the discharge were shown to exist, but,whether these reasons were in fact merely a pretextMyobservations,supra,under the Concluding Findingsrelative toMcBean, have equal application here. There isnot a scintilla of evidence in this record of misconduct, byRespondent,constitutingunfairlaborpractices,orconduct in derogation of the Act. The timing of thedischarge, and its close relationship to the period of strike,and Kittredge's activities on behalf of the Union, canproperly be said to raise a grave doubt or suspicion thatRespondent seized upon an opportunity to rid itself of aunion advocate. Suspicion alone, the Board has said, withSupreme Court approval, is not enough.Charging Party describes Respondent's conduct as a"charade," outlining the same points made by GeneralCounsel, relative to the purported discharge of Kittredgeon June 5, and its acknowledged retraction thereafterCharging Party asserts that Kittredge was never advisedthat the medical certificate had to cover May 31, thatKittredge had never previously been required to produce acertificate, and, finally, "If a certificate was as importantas the Company urges it would have given him anopportunity to obtain a certificate, thusmeeting itsdemands." The defect in this argument is that Kittredgeacknowledged he was not ill on May 31, that there is nosubstantiation, other than the representations of Kittredge,that he was, in fact, ill, prior to his first visit to the doctoron June 14 'y Many, perhaps including the writer and theBoard, may have the view that the Company's insistenceon proof of illness was unduly harsh. If so, it is of noconsequence hereinThe sole question is whether theevidence reasonably establishes discriminatory motivation,underlying this dischargeRespondent throughout the period with which we areherein concerned has employed between 200 and 300employees.Not one, with the possible exception ofKittredge, has come forth with any credible evidencewhich would support a finding ofantiunionanimus on thepart of Respondent. Respondent, as a matter of right,could voice its objection to the Union, or to the selectionof the Union by its employees, provided, only, that it didnot encompass within its antiunion pronouncements anypromises or threats, a condition to which Respondent hasadheredGeneral Counsel's assertions that Respondent'shard bargaining is indicative of animus must fall by thewayside It is undisputed that the Union and Respondentdid enter into a collective-bargaining agreement on orabout June 27, within 3 days of the discharge in question.Accordingly, for the reasons set forth, finding noevidenceof substantial probative value which wouldsupport a finding of discriminatory motivation, I willrecommend dismissal of those portions of the complaintrelated to the discharge of Kittredge.Upon the foregoing findings of fact, and upon theentire record in the case, I make the followingCONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local405, InternationalBrotherhood of Pulp,Sulphite and Paper Mill Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct3Respondent has not, by discharging Gordon A.McBean, on June 5, 1968, or Cuvier A. Kittredge, onJune 24, 1968, engaged in conduct constituting unfairlabor practices or violative of the provisions of Section"While it is reasonable to infer,from the testimony of Romanoski, thatKittredge had been replaced shortly pnor to June 14, this fact is of noconsequence herein FORSTER MANUFACTURING CO, INC.1958(a)(3) of (1) of the Act4.Respondenthas not engaged in conduct constitutinginterference,restraint or coercion, within the meaning ofSection 8(a) (1) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact, andconclusionsof law, I find and conclude that apreponderance of the evidence in the record does notsupport the allegations of the complaint that Respondenthas engaged in unfair labor practices Accordingly, it ishereby ordered that the complaint be, and it hereby is,dismissed.